DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 22, 29-31, 38-39, 41 and 48-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katz et al. (USPAP       2020/0142,499), hereinafter, “Katz”.

Regarding claim 22, Katz teaches, receiving sensor data from a sensor of a device (Please note, paragraph 0041. As indicated using received sensor inputs in conjunction with training data or computer model layers); providing the sensor data as input to a machine learning model, the machine learning model having been trained to output, while a gesture is being performed by a user of the device and prior to completion of the gesture, a predicted gesture, a predicted start time of the gesture, and a predicted end time of the gesture, based on the sensor data (Please note, paragraph 0041. As indicated such techniques may also determine that a user is intending to perform a particular gesture based on detected movement patterns and deep learning algorithms correlating the detected patterns to an intended gesture. Consistent with these examples, some embodiments may also utilize machine learning models such as neural networks, that employ one or more network layers that generate outputs from a received input, in accordance with current values of a respective set of parameters. Neural networks may be used to predict an output for a received input using the one or more layers of the networks. Thus, the disclosed embodiments may employ one or more machine learning techniques to provide enhanced detection and prediction of gestures, activities, and behaviors of a user using received sensor inputs in conjunction with training data or computer model layers); determining the predicted gesture based on an output from the machine learning model (Please note, paragraph 0041. As indicated the disclosed embodiments may employ one or more machine learning techniques to provide enhanced detection and prediction of gestures, activities, and behaviors of a user using received sensor inputs in conjunction with training data or computer model layers); and performing, in response to determining the predicted gesture, a predetermined action on the device (Please note, paragraph 0040. As indicated Machine learning techniques such as deep learning may also be used to convert movement patterns and other sensor inputs to predict anticipated movements, gestures, or anticipated locations of body parts, such as by predicting that a finger will arrive at a certain location in space based on a detected movement pattern and the application of deep learning techniques).

            Regarding claim 30, Katz teaches, wherein the predetermined action comprises sending gesture information or an instruction from the device to a companion device (Please note, figure 2, block 250).
            Regarding claim 38, Katz teaches, having a sensor (Please note, paragraph 0005. As indicated a touch-free gesture recognition system is described. The touch-free gesture recognition system may include at least one processor configured to receive image information from an image sensor, detect in the image information a gesture performed by a user, detect a location of the gesture in the image information, access information associated with at least one control boundary, the control boundary relating to a physical dimension of a device in a field of view of the user, or a physical dimension of a body of the user as perceived by the image sensor and cause an action associated with the detected gesture, the detected gesture location, and a relationship between the detected gesture location and the control boundary).
            Regarding claim 39, Katz teaches, having a smartwatch (Please note, paragraph 0068. As indicated FIG. 1 is a diagram illustrating an example touch-free gesture recognition system 100 that may be used for implementing the disclosed embodiments. System 100 may include, among other things, one or more devices 2, illustrated generically in FIG. 1. Device 2 may be, for example, a personal computer (PC), an entertainment device, a set top box, a television, a mobile game machine, a mobile phone, a tablet computer, an e-reader, a portable game console, a portable computer such as a laptop or ultrabook, a home appliance such as a kitchen appliance, a communication device, an air conditioning thermostat, a docking station, a game machine such as a mobile video gaming device, a digital camera, a watch, an entertainment device, speakers, a Smart Home device, a media player or media system, a location-based device, a pico projector or an embedded projector, a medical device such as a medical display device, a vehicle, an in-car/in-air infotainment system, a navigation system, a wearable device, an augmented reality-enabled device, wearable goggles, a robot, interactive digital signage, a digital kiosk, a vending machine, an automated teller machine (ATM), or any other apparatus that may receive data from a user or output data to a user. Moreover, device 2 may be handheld (e.g., held by a user's hand 19) or non-handheld).
            Regarding claims 31 and 41 analysis similar to those presented for claim 22 is applicable.
            Regarding claims (48-49) analysis similar to those presented for claims (29-30), respectively, are applicable.

















Allowable Subject Matter


Claims 23-28, 32-37, 40 and 42-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein receiving additional sensor data from the sensor of the device during a second window of time that at least partially overlaps the gesture time of the gesture; providing the additional sensor data as input to the machine learning model and determining the predicted gesture based on the output from the machine learning model that is based on the sensor data from the first window of time and based on an additional output of the machine learning model that is based on the additional sensor data from the second window of time.











Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.













Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 






































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, January 26, 2022